United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-377
Issued: May 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 6, 2012 appellant timely appealed the June 11, 2012 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP). As the last merit decision, dated
January 4, 2012, was issued more than 180 days prior to the filing of this appeal pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
does not have jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant abandoned his hearing request.
FACTUAL HISTORY
Appellant, a 56-year-old transportation security screener, sustained an employmentrelated back injury on February 13, 2003. OWCP accepted his claim for lumbar annular tear,
1

5 U.S.C. §§ 8101-8193.

sciatica and aggravation of lumbar spinal stenosis. Appellant received wage-loss compensation
beginning April 20, 2003, and has been on the periodic compensation rolls since July 13, 2003.
By decision dated January 4, 2012, OWCP reduced appellant’s wage-loss compensation
based on his ability to earn wages in the constructed position of cashier 2.2 It found that the
selected position was both medically and vocationally suitable. Accordingly, OWCP adjusted
appellant’s wage-loss compensation effective January 15, 2012 based on his ability to earn
weekly wages of $322.00 as a cashier 2.
On January 26, 2012 appellant requested an oral hearing.
preference for a telephone hearing.

He also indicated his

Appellant retained counsel on January 31, 2012 and advised OWCP accordingly. OWCP
acknowledged counsel’s appointment by correspondence dated February 7, 2012. On March 7,
2012 it provided him with a complete copy of the case record.
On April 4, 2012 OWCP provided both appellant and his counsel 30 days’ advance
notice of the hearing which was scheduled for May 8, 2012.3 The hearing notice further advised
that he and/or his representative should be present and ready to proceed at the designated time
and date. OWCP also explained the circumstances under which a scheduled hearing could be
postponed and rescheduled pursuant to 20 C.F.R. § 10.622.
By letter dated April 25, 2012, counsel advised OWCP that he no longer represented
appellant.
On April 26, 2012 appellant telephoned OWCP inquiring about his case status and the
upcoming hearing. OWCP returned his call on April 27, 2012. The Form CA-110 notes
indicated that appellant had called about his attorney and there was a discussion about a pending
fee request submitted by counsel. There was no further mention of the upcoming hearing.
A May 8, 2012 memorandum to the file indicated that OWCP’s hearing representative
and the court reporter waited on the line until 1:12 p.m. eastern time, but appellant did not call.
Appellant contacted OWCP on May 10 and 11, 2012 regarding issues with pain
medication. He also requested a change in medical providers. The Form CA-110 notes make no
mention of the May 8, 2012 hearing.
On May 14, 2012 OWCP received medical treatment notes dated May 8, 2012 from
Dr. Carissa H. Stone, a pain management specialist. Appellant had a 1:15 p.m. appointment with
Dr. Stone, who complained of severe, throbbing back pain which he rated as 9 on a scale of 1 to
10. The treatment notes also indicated that his exhibited inconsistent behavior for over four
hours. Appellant was noted to be confused, agitated and disoriented. He also exhibited signs of

2

Dictionary of Occupational Titles (DOT), No. 211.462-010 (4th ed., Rev. 1991).

3

OWCP scheduled a telephone hearing as requested and advised appellant of the time (1:00 p.m., eastern time),
the toll-free number and the pass code necessary to access the telephone hearing.

2

intoxication, withdrawal and possible hallucinations, which were either drug induced or
psychiatric.
On May 10, 2012 Dr. Stone advised both OWCP and appellant that she was no longer
willing to serve as his pain management physician.
During the subsequent two-week period, appellant contacted OWCP on numerous
occasions regarding authorization for pain medication and a change of physicians. There were
no specific conversations or correspondence regarding the May 8, 2012 hearing.
In a June 11, 2012 decision, OWCP’s hearing representative found that appellant
abandoned his hearing request which had been scheduled for May 8, 2012. Appellant failed to
appear at the designated time, and according to the hearing representative, there was no
indication in the file that appellant contacted OWCP either before or after the scheduled hearing
explaining his failure to appear.
Appellant currently seeks review of OWCP’s January 4, 2012 loss of wage-earning
capacity (LWEC) determination. He also challenged OWCP’s June 11, 2012 finding that he
abandoned his request for a hearing.
LEGAL PRECEDENT
A claimant dissatisfied with a decision on his claim is entitled, upon timely request, to a
hearing before an OWCP representative.4 Unless otherwise directed in writing by the claimant,
OWCP’s hearing representative will mail a notice of the time and place of the oral hearing to the
claimant and any representative at least 30 days before the scheduled date.5 A claimant who fails
to appear at a scheduled hearing may request in writing within 10 days after the date of the
hearing that another hearing be scheduled.6 Where good cause for failure to appear is shown,
another hearing will be scheduled and conducted by teleconference.7 The claimant’s failure to
request another hearing within 10 days shall constitute abandonment of the hearing request.8

4

5 U.S.C. § 8124(b); 20 C.F.R. § 10.616(a) (2012).

5

Id. at § 10.617(b).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6g (October 2011).
7

Id.

8

Id.

3

ANALYSIS
OWCP’s January 4, 2012 LWEC determination is not currently before the Board.
Appellant filed the instant appeal more than 180 days after OWCP issued its January 4, 2012
decision. Accordingly, the Board does not have jurisdiction over that particular decision.9
With respect to OWCP’s hearing representative’s June 11, 2012 finding of abandonment,
appellant currently argues that he was unable to represent himself at the May 8, 2012 hearing
because at the time he suffered from severe paranoia, anxiety and withdrawal symptoms from
prescribed narcotic pain medication. His previous counsel withdrew his representation less than
two weeks prior to the scheduled hearing.
Appellant does not dispute having received 30 days’ advance written notice of the May 8,
2012 scheduled hearing. There is no indication in the record that he requested postponement of
the hearing in accordance with 20 C.F.R. § 10.622. OWCP’s hearing representative’s May 8,
2012 memorandum indicated that he and the court reporter waited on the telephone line until
1:12 p.m., but appellant failed to call. Appellant attended a medical appointment at the time of
the scheduled hearing. Dr. Stone’s May 8, 2012 treatment notes lend support to appellant’s
above-noted description of his condition at the time.
On appeal, in the first instance where appellant advanced this, or any other argument, as
justification for his absence. He contacted OWCP on several occasions in May 2012, however,
he did not address his failure to appear at the hearing. Appellant also did not submit a written
request within the 10-day period following the scheduled hearing explaining his absence and/or
requesting that the hearing be rescheduled. The Board is precluded from reviewing evidence
which was not in the record before OWCP issued its decision.10 Under the current
circumstances, OWCP’s hearing representative properly found that appellant abandoned his
hearing request.
CONCLUSION
The Board finds that appellant abandoned his hearing request.

9

Appellant may request modification of a wage-earning capacity determination, supported by new evidence or
argument, at any time before OWCP.
10

20 C.F.R. § 501(c)(1).

4

ORDER
IT IS HEREBY ORDERED THAT the June 11, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

